DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 01 June 2021.  In view of this communication, claims 1-11 are now pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 11 is cancelled.
Response to Arguments
The Applicant’s arguments, filed 01 June 2021, have been fully considered and are persuasive.
The Applicant’s first argument alleges that the device of Fukami would have been difficult and costly to manufacture for the same reasons alleged in regard to the no longer applied Guenthardt reference.  No evidence is provided in support of this allegation.  Further, this allegation is moot in view of the remaining arguments.
The Applicant’s remaining arguments allege that the amended independent claims recite limitations not disclosed in the prior art.  Specifically, the prior art does not disclose the primary insulation sharing planar side surfaces with the conductor elements as recited 
Election/Restrictions
This application is in condition for allowance except for the presence of claim 11 directed to an invention non-elected without traverse.  Accordingly, claim 11 has been cancelled.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-10 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a winding of an electrical machine, comprising 
a plurality of winding segments, 
each of the conductor elements of each of the winding segments are being surrounded, in a central section thereof, by electrically insulating primary insulation while leaving ends of the conductor elements free of the electrically insulating primary insulation, 
the section of each of the conductor elements that has the primary insulation thereon having opposite first and second edge surfaces and opposite first and second planar side surfaces extending between the first and second edge surfaces, the first planar side surfaces of the primary insulation on the first and second conductor elements being aligned with one another in a first plane, and the second planar side surfaces of the primary insulation on the first and second conductor elements being aligned with one another in a second plane, and 
projections made from an electrically insulating material, the projections projecting out from spaced-apart sections of the primary insulation on the planar side surfaces of each of the conductor elements so that each of the projections is spaced from and opposed to at least one other one of the projections to define side walls of coolant channels for directly cooling the conductor elements.
Regarding claim 8, and all claims dependent thereon, the prior art does not disclose, inter alia, a stator of an electrical machine, comprising: 
a winding that includes: 

each of the conductor elements of each of the winding segments are being surrounded, in a central section thereof, by electrically insulating primary insulation while leaving ends of the conductor elements free of the electrically insulating primary insulation, 
the section of each of the conductor elements that has the primary insulation thereon having opposite first and second edge surfaces and opposite first and second planar side surfaces extending between the first and second edge surfaces, the first planar side surfaces of the primary insulation on the first and second conductor elements being aligned with one another in a first plane, and the second planar side surfaces of the primary insulation on the first and second conductor elements being aligned with one another in a second plane, and 
projections made from an electrically insulating material projecting out from spaced-apart sections of the insulation on the planar side surfaces of each of the conductor elements so that each of the projections is spaced from and opposed to at least one other one of the projections, each of the projections projecting out from the insulation of the respective conductor element into contact with the stator laminated core so that coolant channels for directly cooling the conductor elements are defined between the insulation of the conductor elements, the stator laminated core and two of the opposed projections.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Michael Andrews/
Primary Examiner, Art Unit 2834